United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0783
Issued: July 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2015 appellant filed a timely appeal from a February 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish consequential bilateral
shoulder conditions are causally related to factors of his employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the February 2, 2015 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant
to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
This case was previously before the Board.3 The facts and circumstances as outlined in
the prior Board decisions are incorporated herein by reference. The relevant facts are set forth
below.
On September 29, 2008 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim alleging that he developed carpal tunnel syndrome and osteoarthritis as a result of
his employment.4 He stopped work on September 29, 2008 and returned to full-time light duty
on March 16, 2009. OWCP accepted his claim for bilateral carpal tunnel syndrome, bilateral
lateral epicondylitis, and permanent aggravation of right elbow osteoarthritis. Appellant
continued to receive medical treatment for his accepted conditions.
On May 29, 2009 appellant filed a claim for a schedule award. On February 4, 2010
OWCP granted a schedule award of four percent permanent impairment of the left arm and six
percent permanent impairment of the right arm. On August 15, 2011 it granted an additional
schedule award of seven percent impairment of the right arm.
In a letter dated April 16, 2013, appellant requested that OWCP expand his claim to
include his right and left shoulders. He stated that over the past several months he experienced
increasing pain and soreness in his shoulders as he used his shoulder more often to do his work.
Appellant explained that his work at the employing establishment exacerbated his shoulder
conditions and noted that he did not do any other activities that seemed to heighten the soreness
or pain.
Appellant submitted April 24 and July 31, 2013 reports by Dr. Robert E. Holder, a
Board-certified family practitioner. Dr. Holder stated that appellant began to experience pain in
his right shoulder again when he raised his arms to shoulder height. Upon examination of
appellant’s right shoulder, he observed moderate tenderness in the greater tuberosity and mild-tomoderate tenderness along the long head of the biceps. Dr. Holder reported no swelling or
edema, normal pulses, and intact circulation. Range of motion was full without pain.
Acromioclavicular (AC) joint compression test and AC joint distraction tests were negative.
Cross shoulder adduction, Hawkin’s tests, Neer’s test, and impingement sign were positive.
Dr. Holder stated that examination of the left upper extremity demonstrated normal inspection,
palpation, range of motion, muscle strength and tone, and stability. In the July 31, 2013 report,
he diagnosed shoulder pain, rotator cuff syndrome, impingement syndrome, and other
derangement of joint. Dr. Holder administered a steroid injection and recommended that
appellant continue with work modifications as long as he was able to work.

3

Docket No. 14-198 (issued April 8, 2014).

4

The record reveals that appellant has a previously accepted traumatic injury claim for a September 17, 2007
employment injury. His claim was accepted for traumatic bursitis of the left elbow and permanent aggravation of
osteoarthritis to the right elbow. This claim was adjudicated by OWCP under File No. xxxxxx847. On March 24,
2011 OWCP combined both claims under master File No. xxxxxx920.

2

On May 14, 2013 appellant underwent a magnetic resonance imaging (MRI) examination
of the right shoulder by Dr. Chintan Desai, a Board-certified diagnostic radiologist. Dr. Desai
observed mild T2 hyperintense signals within the substance of supraspinatus tendon, consistent
with tendinosis and moderate fibro-osseous capsular hypertrophy with marrow edema at the
contiguous articular margins. He diagnosed supraspinatus tendinosis, AC joint arthrosis, and
type 1 superior labral tear.
In a May 22, 2013 report, Dr. Holder stated that appellant had a medical need for
orthopedic consultation based on his diagnosis of rotator cuff syndrome and SLAP injury type 1.
OWCP referred appellant’s claim, along with the statement of accepted facts and medical
record, to an OWCP medical adviser to determine whether appellant’s claim should be expanded
to include a bilateral shoulder condition. In a July 19, 2013 report, Dr. Daniel D. Zimmerman, a
Board-certified internist and OWCP medical adviser, stated that he reviewed medical records
from March 3, 2010 to August 8, 2012 and noted that appellant never reported right shoulder
pain. He stated that, in an August 8, 2012 report, appellant had mentioned that his right shoulder
began to hurt, but there was no opinion on whether the right shoulder pain was work related.
Dr. Zimmerman explained that there was no medical rationale by a physician to indicate how
bilateral shoulder conditions could be consequential conditions of appellant’s accepted
conditions. He concluded that OWCP must have input explaining how and why the shoulder
conditions were related to the August 1, 2003 injury before any consideration of diagnosis was
possible under this claim number.
In a decision dated August 29, 2013, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that appellant sustained consequential bilateral shoulder conditions
causally related to his accepted conditions or to factors of his employment.
On September 30, 2013 OWCP received appellant’s request for reconsideration.
Appellant stated that he was requesting to expand his claim to include bilateral shoulder
tendinitis based on information from Dr. Wesley Cox, a Board-certified orthopedic surgeon. He
explained that he asked Dr. Cox to answer OWCP’s questions regarding “causal association of a
shoulder medical condition” and he believed that Dr. Cox’s response was clear that he sustained
a work-related injury.
In a September 20, 2013 report, Dr. Cox related that he had treated appellant for several
years for bilateral elbow tendinitis and bilateral shoulder impingement and tendinitis. He opined
that due to the repetitive nature of appellant’s work and the significant elbow tendinitis for which
he treated appellant there was clear evidence of “overuse and adjusted use which has led to his
bilateral shoulder tendinitis.”
By decision dated October 17, 2013, OWCP denied modification of the August 29, 2013
denial decision. Appellant filed an appeal to the Board.

3

On April 8, 2014 the Board affirmed the denial of appellant’s claim as there was
insufficient evidence to establish that he sustained a consequential bilateral shoulder condition
causally related to factors of his employment.5
Following the Board’s decision, OWCP received appellant’s request for reconsideration
on August 18, 2014. He stated that he was enclosing a response from Dr. Cox regarding whether
his bilateral shoulder conditions were caused or exacerbated by his working conditions.
In an August 8, 2014 medical report, Dr. Cox stated that he had treated appellant for
several years due to bilateral upper extremity injuries that he sustained in the course of his
occupation as a letter carrier for the employing establishment. He reported that he reviewed in
detail appellant’s job description as it related to repetitive actions of lifting, pulling, pushing, and
the demands of his upper extremities. Dr. Cox explained that it was impossible that someone
with elbow pain and dysfunction could carry out the regular duties of his occupation without
making necessary adjustments in shoulder positioning and function. He opined that, with the
frequency and duration of the adjustments required by appellant, he would “correlate his
shoulder pain directly to the adjustments required to perform his duties without concurrent elbow
dysfunction.” Dr. Cox concluded that appellant’s issues in his shoulders were directly related to
the known workers’ compensation injuries to his elbows.
By decision dated February 2, 2015, OWCP denied modification of the April 8, 2014
denial decision.
LEGAL PRECEDENT
The Board has held that if a member weakened by an employment injury contributes to a
later injury, the subsequent injury will be compensable as a consequential injury, if the further
medical complication flows from the compensable injury, so long as it is clear that the real
operative factor is the progression of the compensable injury.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8

5

Docket No. 14-198 (issued April 8, 2014).

6

S.M., 58 ECAB 166 (2006); Raymond A. Nester, 50 ECAB 173, 175 (1998).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

4

ANALYSIS
Appellant alleges that he sustained a consequential bilateral shoulder condition as a result
of his employment duties as a letter carrier. He explained that because of his accepted bilateral
upper extremity conditions he put extra strain on both of his shoulders. OWCP denied
appellant’s claim finding insufficient medical evidence to establish that he sustained a bilateral
shoulder condition causally related to factors of his employment.
The Board finds that this case is not in posture for decision.
In a July 19, 2013 report, Dr. Zimmerman, an OWCP medical adviser, reviewed medical
reports from March 3, 2010 to August 8, 2012 and stated that he needed additional medical
information on how appellant’s bilateral shoulder conditions were related to the accepted injury
before he could reach a diagnosis.
Appellant thereafter submitted an August 8, 2014 report from Dr. Cox. Dr. Cox noted
that he treated appellant for several years for bilateral elbow tendinitis and bilateral shoulder
impingement and tendinitis. In this report, he attempted to correct the deficiencies noted by
OWCP when it denied appellant’s claim. Dr. Cox explained that he reviewed appellant’s job
description as it related to the repetitive actions of lifting, pushing, pulling, and the demands on
the upper extremities. He stated that it was impossible for someone with appellant’s elbow pain
and dysfunction to carry out these duties without making adjustments in his shoulder position
and function. Dr. Cox concluded that appellant’s shoulder problems were directly related to his
accepted elbow conditions.
In B.H.,9 the Board remanded the case for further development because the OWCP
medical adviser had offered an opinion without review of all of the medical evidence of record.
Similarly in this case, the medical adviser stated in his July 19, 2013 report that further evidence
was necessary in this case to determine whether the diagnosed shoulder conditions were caused
by the accepted injury. The August 8, 2014 report was received from Dr. Cox but was not
forwarded to the medical adviser for further review.
Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.10 Because OWCP
began development of the medical evidence, regarding whether appellant’s bilateral shoulder
conditions were work related, it had the obligation to assure that a proper evaluation was done.11
The report from Dr. Cox dated August 8, 2014 should be referred to an OWCP medical adviser
for review.
After this and such further development as OWCP deems necessary, it should issue a new
decision.
9

Docket No. 15-350 (issued April 15, 2015).

10

Phillip L. Barnes, 55 ECAB 426, 441 (2004).

11

See Robert Kirby, 51 ECAB 474 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983).

5

CONCLUSION
The Board finds the case is not in posture for decision and will be remanded to OWCP
for further development consistent with this opinion.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: July 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

